         Case 2:18-cv-00772-RDP Document 186 Filed 10/30/20 Page 1 of 2                                    FILED
                                                                                                  2020 Oct-30 AM 11:36
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION
 STATE OF ALABAMA, et al.,                         }
                                                   }
         Plaintiffs,                               }
                                                   }
 v.                                                }
                                                   }
 UNITED STATES DEPARTMENT OF                       }
 COMMERCE, et al.,                                 }
                                                   }
         Defendants.                               }
                                                   }
 v.                                                }    Case No.: 2:18-CV-00772-RDP
                                                   }
 DIANA MARTINEZ, et al.,                           }
      Intervenor Defendants,                       }
                                                   }
 and                                               }
                                                   }
 JOEY CARDENAS, et al,                             }
      Cross-Claimants,                             }
                                                   }
 v.                                                }
                                                   }
 BUREAU OF CENSUS, et al.,                         }
      Cross-Defendants.                            }



                                     SHOW CAUSE ORDER


       On December 13, 2018, the court permitted certain non-parties, who are governmental

entities (“Defendant-Intervenors”), to intervene in this action. (Doc. # 54). And, on October 9,

2020, the court denied Plaintiffs’ Motion for the Appointment of a Three-Judge Court. (Docs. #

171, 178). Defendant-Intervenors opposed Plaintiffs’ Motion arguing that convening a three-judge

panel was not appropriate under the circumstances of this case. (Doc. # 173). Recently, it came to

the court’s attention that the following Defendant-Intervenors are also plaintiffs in a case they filed
         Case 2:18-cv-00772-RDP Document 186 Filed 10/30/20 Page 2 of 2




in the Northern District of California, which challenges the constitutionality of the Presidential

Memorandum: City of San Jose, California; King County, Washington; State of California; and

Arlington County, Virginia. See City of San Jose, California, v. Trump, No. 20-cv-1567 (N.D. Cal.

filed July 7, 2020). And, in that action, Defendant-Intervenors filed a motion requesting a three-

judge court. See id., Docs. # 44, 49. Judge Koh granted their request. Id., Doc. # 49.

        The effects of granting a three-judge district court are not lost on the court. For example,

in the aftermath of district court proceedings, the parties have the opportunity to present their case

directly to the Supreme Court without having to first appeal to an appellate court and then petition

for certiorari. (See Doc. # 178). So, the question of whether to convene a three-judge court in a

case like this is significant.

        Defendant-Intervenors listed above are DIRECTED to SHOW CAUSE in writing, within

seven (7) days from the date of this Order, whether they have taken inconsistent positions on the

important issue of a three-judge court and, if so, why.

        DONE and ORDERED this October 30, 2020.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                  2
